Title: To John Adams from Hezekiah Niles, 16 July 1817
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore, July 16. 1817
				
				I have the pleasure to return to you the letters of Gov McKean, with a copy of them inserted in the Register. My early & good friend Cæsar A  Rodney, of Delaware, nephew of C.R. of the “76 congress, informs me that he has some of deceased patriots’ letters dated in 1777—1799; & says he will furnish them. When they are published, I shall send a copy to you.I am gratified to observe that the president of the U.S. has duly paid his respects to you. There is reason to hope that his term may do much to allay the spirit of party, by making the different sectarians better acquainted with one another.It has often occurred to me, that when you look round you, recollecting the changes brought about in our country, “all which you saw, & part of which you were” you must feel a solid satisfaction & luxuriously enjoy it! May you yet long live to see the advances of your beloved country to the high station she is designed to fill!With great respect
				
					H Niles
				
				
			